DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “114” has been used to designate both “a through hole” and “a perforation”; and “4” has been used to designate bot “the fixed body” and “an elastic sheet”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  in claim 5, line 3, “separate” should be –separating--.  Appropriate correction is required.

Specification
The abstract of the disclosure is objected to because of the word “invention” in line 1.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
Firstly, it is noted that the specification pages have not been numbered, accordingly, the examiner has numbered them as 1-13 and those page numbers are utilized in this office action. Secondly, it is noted that the font size changes beginning halfway through page 8 through page 13 (back and forth) to a smaller font size.
On page 6, line 27, “202” should be changed to –201--; 
On page 7, lines 20-25 are grammatically awkward rendering the paragraph in decipherable;
On page 8, lines 27-28, reference numeral “114” is used to refer to both “a through hole” and “a perforation”;  
On page 9, line 23, for grammatical purposes, delete “are”, and in line 24, change “extends” to –extend--;
On page 10, lines 15 and 17, reference numeral “4” is used to refer to both “the fixed body” and “an elastic sheet”;
On page 11, line 7, it appears that “Fig.8” should be changed to –Figs. 8a,8b--, though since no “partition part” is referenced by numerals in the drawings, it is unclear if this is the case;
On page 11, in the paragraph header Embodiment 4, it is unclear what structure constitutes the “driving mechanism” and “first and second driving members”, since the drawing figures fail to show or reference these elements.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As discussed above with respect to the objections to the specification, the specification and drawings do not clearly describe or disclose how the lock body parts (1,50) operate to lock or unlock the member to which the safety lock is attached. The drawing figures disclose the numerous parts of the device, but do not show how the device operates. The only disclosure as to the operative device is recited in the specification page 10, the second full paragraph (lines 21-23), which discloses that “the lock body is rotated so that the hook body 115 is inserted into the hook groove 52”. It is unclear if this recitation refers to the overall operation of the safety lock when attached to a cabinet door, as in the cited Luikart US3,023,601 reference, wherein the action members (combination lock push buttons 39,44) release the bar bolt body (27) for turning away from the door/wall to allow the door to open). Furthermore, it is not understood how, as recited on page 10, in the remainder of the second paragraph, “After unlocking, the first lock body 1 is pushed upward to rotate at the same time, so that the hook body 115 of the first lock body 1 is detached from the hook groove 52 of the hook sleeve 5 to complete the unlocking and opening.” It seems that the hook sleeve 5 is part of the second body 50, but unclear how the first and second bodies (1 and 50/5) rotate separately from each other. This paragraph on page 10 is confusing in light of the cited deficiencies throughout the specification and drawings.
The specification and claim(s) are narrative in form and recite indefinite language, such as “fitted with”, “the fitting of”, “to act” ( for example, claim 1, lines 9, 10, 12, 13,14,15,16, claim 2, line 2, claim 5, line 1, “the fitting of” and line 2, “to act”), in conjunction with a listing of structural elements and their interrelationship, but no recitation of how the lock device operates overall to lock or unlock the member to which the safety lock Is attached, thus rendering the claims unclear and not understood.
Furthermore, the numerous instances wherein the drawing reference numerals refer to different parts and different terminology is used to refer to apparently the same element, also adds to the confusion.
Lastly, the Embodiments disclosed on pages 10-13 of the specification are also not understood. While Embodiments 1 and 2 at least refer to a drawing Figure, Embodiments 3 and 4 do not refer to any drawing figures and are completely silent as to what structure constitutes the “partition” in Embodiment 3 and the “driving mechanism” and “first and second driving members” in Embodiment 4.
Accordingly, the claims are examined as best understood.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and recite indefinite language, such as “fitted with”, “the fitting of”, “to act”, in conjunction with a listing of structural elements and their interrelationship, but no recitation of how the lock device operates overall to lock or unlock the member to which the safety lock Is attached, thus rendering the claims unclear and indefinite. The structure which goes to make up the device must be clearly and positively specified and organized and correlated in such a manner as to present a complete operative device. 

Allowable Subject Matter
Claims 1-16, as best understood, would appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The cited closest prior art appears to be Luikart II, et al US3,023,601 (hereinafter Luikart), Re Claim 1 (As Best Understood) and similarly independent Claim 14, Luikart discloses a safety lock device comprising a first lock body (27) and a second lock body (12), wherein the first lock body (27) is configured with a movable member (39,44), and at least a part of the movable member (40,42) is capable of being fitted into a lock hole (35) of the second lock body (12) to lock the first lock body (27) and the second lock body (12), wherein, the first lock body (27) comprises a first action member (39) and a second action member (44), and the movable member (40,42) comprises a first fitting member (37) and a second fitting member (41), and the second fitting member (41) comprises a first unlocking part () and a second unlocking part (); the first action member (39) is fitted with the first unlocking part () so as not to drive the movable member (40),and the first action member (39) is fitted with the second unlocking part () so as to drive the movable member (40) to act to unlock from the lock hole (35); in an initial situation, the first action member (39) is fitted with the first unlocking part (); the second action member (44) and the first fitting member () are fitted to drive the movable member (40,42) to act, such that the first action member (39) is transformed from being fitted with the first unlocking part () to being fitted with the second unlocking part (); the fitting of the second action member (44) and the first fitting member () is not capable of driving the movable member (40,42) to be completely separated from the lock hole (35).  
Re Claim 2 (As Best Understood), Luikart discloses the safety lock device according to claim 1, further comprising a third action member (47) that is not capable of driving the movable member (40,42) to act, wherein the first lock body (27) is disposed with a positioning cavity (46), and at least a part of the third action member (47) is fitted into the positioning cavity (46), and the length of the third action member (47) arranged in the positioning cavity (46) is less than or equal to the depth of the positioning cavity (46).  
And Re Claim 4, Luikart discloses the safety lock device according to claim 1, further comprising a return device, wherein the return device is a spring (37,41), and both ends of the spring are connected to the movable member (40,42) and the first lock body (), respectively, to keep the movable member (6) extending.  
	As best understood, the prior art of record does not appear to teach the claimed multiple fitting members (61,62) and unlocking parts (621,622) in combination with the movable member, first and second lock body and first and second action members.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the dummy push buttons of GB305902A and US2640346, and the inclined surfaces of .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675